Cook, P. J.,
delivered the opinion of the court.
• The appellant was indicted, tried, and convicted of the murder of one Wiley Blackburn, in the circuit court -of Lamar county, and appeals from the judgment of that court, sentencing him to imprisonment in the penitentiary for the term “of his natural life.
The attorney-general, and counsel for appellant are so wide apart in their interpretation of the evidence introduced at the trial that we have read the 'evidence with unusual care. ’ Counsel for appellant earnestly insists that the evidence did not, in any respect, authorize *766the trial court to submit the question of whether or not the defendant was guilty of .murder to the determination of the jury. The attorney-general, on the other hand, as earnestly insists that the jury was fully warranted in returning the verdict it did return, and that no other verdict would be responsive to the evidence. It seems to us, if we eliminate the story of appellant of what occurred just a few minutes preceding the homicide, the verdict of the jury was inevitable. The evidence warranted the jury in believing that the killing was hut the culmination of an old feud growing out of rivalry between appellant and the deceased in the newspaper business; that appellant had written and printed in his paper an article which the deceased believed was directed at him, and which he construed as a malicious and veiled attempt to bring him into contempt. The facts warranting this inference are gathered from defendant’s own testimony. Defendant told the jury that the deceased had made several verbal assaults upon him about this article, and had invaded the sanctity of his person on more than one occasion. So, if we take the evidence colored by the previous aggressive acts and add deceased’s aggressiveness on the fatal day, the impartial mind might reach the conclusion that appellant, smarting under the indignities of the past, determined then and there ’to end the matter, and deliberately shot and killed Mr. Blackburn, at a time when he was in no real or apparent danger of losing his life or receiving great bodily harm at the hands of deceased. The outstanding fact is that he killed an unarmed and defenseless man.
The court, we think, was liberal in his instructions to the jury, and especially in giving the instruction defining manslaughter, at the request of the state.
We, of course, 'are not authorized to give our verdict on the evidence, and what we have said is merely responsive to the argument of counsel.
Affirmed.